DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2021 as been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 was filed after the mailing date of the notice of allowance on 09/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the applicant is:
	Yu et al. (Pub. No.: WO 2016/112537 A1) Method and Apparatus for Extracting Resource Block from Signal.
	Zhu Min (Pub. No.: CN 103857057 A) Method and Device for Sending Random Access Type Leader Sequence based on LTE-TDD Mode.

	
Response to Arguments
Applicant’s arguments: see Pages 12 to 15 of the Amendment filed 08/11/2021, with respect to claims 1, 3-5, 7, 9, 15, 16, 18, 19, 21-23, and 25-31, in conjunction with amendments “the RACH preamble is generated based on a plurality of sequences, a plurality of cyclic prefixes (CPs), and a guard time (GT), wherein the plurality of sequences are different, wherein the plurality of sequences are generated based on at least one of the plurality of base sequences, wherein each of the plurality of sequences is concatenated with a corresponding CP of the plurality of CPs, and wherein the GT is concatenated with a last sequence of the plurality of sequences” has been fully considered and are persuasive. Therefore, rejections of claims 1, 3-5, 7, 9, 15, 16, 18, 19, 21-23, and 25-31 have been withdrawn.


Allowable Subject Matter
Claims 1, 3-5, 7, 9, 15, 16, 18, 19, 21-23, and 25-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “the RACH preamble is generated based on a plurality of sequences, a plurality of cyclic prefixes (CPs), and a guard time (GT), wherein the plurality of sequences are different, wherein the plurality of sequences are generated based on at least one of the plurality of base sequences, wherein each of the plurality of sequences is concatenated with a corresponding CP of the plurality of CPs, and wherein the GT is concatenated with a last sequence of the plurality of sequences” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Yu et al. (U.S. Patent Application Publication No. US 2017/0346669 A1), which is directed to radio communication system; and teaches that method performed by a terminal UE 120 in a wireless communication system; receiving configuration information for random access channel (RACH) including information on a cyclic prefix (RACH CP) portion lasting TCP and a sequential portion TSEQ of preamble sequences and time-domain correlation sequence (e.g., a plurality of base sequences) to perform random access procedure and, configuration information for the RACH preamble including successive symbols information on a plurality of Ts TSEQ  base sequences, Fig.6 root sequence and, configuration information for random access channel including RACH preamble information with a reference sequence that is base sequences for normal random access procedure; transmitting a RACH preamble to the base station based on timing alignment instruction/synchronization configuration information and, RACH preamble based on the configuration information; generating the RACH preamble based on a plurality of Ts TSEQ  sequences and, the RACH preamble based on a plurality of successive symbols sequences; each of the plurality of sequences/time domain signal/frequency domain of successive symbols corresponding to the resource 
	Kim et al. (U.S. Patent Application Publication No. US 2006/0126570 A1), which is directed to mobile communication system; and teaches that a random access channel (RACH) with a preamble and, transmitting a random access (RACH) preamble to the base station based on the configuration information; a random access (RACH) preamble is transmitted/ generated based on the plurality of sequences such as first M-sequence, second M-sequence, hadamard sequence (par [0040]-[0045], Fig.1); and
	Guey (U.S. Patent Application Publication No. US 2008/0170608 A1), which is directed to cellular radio system; and teaches that introducing (e.g., concatenating) cyclic prefix of appropriate length of signature sequences (e.g., plurality of sequences) commonly seen in an OFDM system (par [0011], Fig.1).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “the RACH preamble is generated based on a plurality of sequences, a plurality of cyclic prefixes (CPs), and a guard time (GT), wherein the plurality of sequences are different, wherein the plurality of sequences are generated based on at least one of the plurality of base sequences, wherein each of the plurality of sequences is concatenated with a corresponding CP of the plurality of CPs, and wherein the GT is concatenated with a last sequence of the plurality of sequences” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414